Case 19-50105 Doc 2 Entered 01/30/19 15:17:51 Page 1 of 2

 

 

'_E§L.In ~‘ v :»;-.'lli_-Jii'll'l§mi'$‘i D.E ma ,c .,,M -

iDebtor name Brandy Boy Properties, LLC

lUnited Stales Bankrupicy Court for lhe: DiSTRlCT OF NEVADA l:l Checl< iflhis is an
xCase number (if known): __ _ amended filing

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Alsol do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured ciaims,

 

l Name of creditor and Name, telephone number Nature of claim indicate if claim Amount of claim

complete mailing address, and emai| address of (for exampie, trade is contingent, if the claim is fully unsecuredl fill in only unsecured claim amount if
, including zip code creditor contact debis, bank loans, unliquidated, or claim is panially secured fill in total claim amount and deduction for
‘ professional servicesl disputed value of collateral or setoff to calculate unsecured ciaim.

` and government Totai cialm, if Deduction for value Unsecured claim
1 __ COanaCis) _ __ partially secured of collateral or setoff 5
A Va|divia $675.00'
Landscaping
§1115 Juniper Ave
iSouth Lake Tahoe,
;9,¢\.,?§1§9_. ,, ,
§Avo security $36.99_
i1300 Gaiaxy Way,
j Unit 21
gomez CA 94520
Bouider
_ Exterminators inc
l PO Box 17000
'South Lake Tahoe,
CA 96151 _____ _ ;
Bouiders Casitas $405.00§
Condo Assoc, The
PO Box 105260
Atianta, GA
30348-5260 __
C. L. Raffety, CPA $28,260.04j
Tax Col|ector §
PO ch 678002
Placerville, CA
95667-8002 __ _
Charter $233.45
Communications
PO Box 790086
Saint Louis, iViO
63179-0088
City of Scottsdale
PO Box 52799
Phoenix, AZ
85072-2799 l
Green Leaf A/C & . $626.77’
Heating
106 Green Pasture
H_utto, TX 78634

 

 

 

 

 

 

 

$75.O(flil

 

 

 

 

 

 

 

asser

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or ChapterQ Cases: List of Creciitors Who Have the 20 Largest Unsecured claims page 1

Sofzware Copyrigh: (c) 1996-2018 Besl Case, LLC » www.l:estcasecom Besl Case Bankruplcy

Case 19-50105 Doc 2 Entered 01/30/19 15:17:51 Page 2 of 2

 

Case number (i'f known)

 

Debf°' Brandy Boy PropertiesJ LLC _
Name
Name of creditor and Name, telephone number Nature of claim indicate if claim Amount of claim l

complete mailing address,
including zip code

and small address of
creditor contact

(for exampie, trade
debis, bank loans,

professional services

is contingent,
unliquidated, or
disputed

if the claim is fully unsecured, fill in only unsecured claim amount lf l
claim is partially secured. fill in total claim amount and deduction for l
value of collateral or setoff to calculate unsecured ciaim. 7

 

Totai cialm, if
part|aily secured

 

Liberty Utilities
Caiifornia Pacific
Eiectric Co.

PO Box 80374
City of lndustry, CA
:91716-8374_
"Maricopa County
Treasurer

PO Box 52133
Phoenix, AZ
85072-2133

 

800-782~2506

Deduction for value ` Unsecured claim

of collateral or setoff
5225.39

 

 

$2,019.07;

 

South Tahoe Pubiic
Utiiity

1275 Meadow Crest
Drive

South Lake Tahoe,
CA 96150

$529.83"

 

' Southwest Gas
Corp

PO Box 98890
Las Vegas, NV
89193-8890

$300.79

 

 

Wiiiiamson County
Tax Office

904 S. Main St.
Georgetown, TX

§ 78826

$7,400.09

 

§Zalanta Association
PO BCX 105007
Atlanta, GA 30348

 

RmooreZ@vaiireso
rts.com

 

 

 

 

$3,182.26'

 

 

Official form 204

Chapter 11 or Chapler 9 Cases: List of Creditors Wno Have the 20 Largest Unsecured claims

So&ware Copyright (c) 1996-2018 Besl Case. LLC - www.bestcase.com

page 2

Best Case Bankruplcy

